DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 12.  Claims 13 – 20 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claims 1, 3 – 4 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sander (U.S. Patent No. 5,231,805).
Regarding Independent Claim 1, Sander teaches a shot blaster (Fig. 1) comprising: a housing (rear housing, 35) defining an interior chamber (Annotated Fig. 3), said housing (35) comprising a mounting plate (Annotated Fig. 3), said mounting plate (Annotated Fig. 3) comprising an interior surface (Annotated Fig. 3) facing the interior chamber (Annotated Fig. 3), an exterior surface (Annotated Fig. 3), and a drive shaft orifice (Annotated Fig. 3); a blast wheel (broadcast wheel, 65) coupled to a drive shaft (rotatable drive shaft, 60; Fig. 3), said blast wheel (65) positioned within the interior chamber (Annotated Fig. 3) of the housing (35) and said drive shaft (60) extending from the blast wheel (65) through the drive shaft orifice (Annotated Fig. 3); a bearing (Annotated Fig. 3) mounted to the exterior surface (Annotated Fig. 3) of the mounting plate (Annotated Fig. 3), surrounding a portion of the drive shaft (60), and closing the drive shaft orifice (Annotated Fig. 3), a first motor (motor, 55) coupled to the drive shaft (60); and a wall (Annotated Fig. 3) extending at an angle to the mounting plate (Annotated Fig. 3) outside of the interior chamber (Annotated Fig. 3) and at least one first vent (45, 200 and 87) adapted to provide airflow through the wall (45; Annotated Fig. 3) to dissipate heat from the interior of the chamber (Annotated Fig. 3).  

    PNG
    media_image1.png
    529
    645
    media_image1.png
    Greyscale

Sanders does not explicitly teach the wall extending perpendicular to the mounting plate, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blaster of Sanders to further include the wall extending perpendicular to the mounting plate, as claimed, since it has been held that rearranging parts of an invention involve only routine skill in the art.
Regarding Claim 7, Sander teaches the shot blaster (Fig. 1) wherein said at least one first vent (200) is a direct vent providing air flow between an area exterior to the housing (35)and  an area (90) within the housing separated from the  interior chamber of the housing (35; Fig. 1), by a liner (wire screen, 91).  
Regarding Claim 8, Sander teaches the shot blaster (Fig. 1) wherein the liner (91) is semi-permeable thereby permitting air to flow through the liner (91) and restricting shot from passing through the liner (91; Col. 2, lines 46 – 66).  
Regarding Claim 9, Sander teaches the shot blaster (Fig. 1) further comprising at least one fan adapted to enhance air flow through said direct vent (200; Col. 10, lines 23 – 46).  
Regarding Claim 10, Sander teaches the shot blaster (Fig. 1) further comprising at least one second vent (slot, 87).  
Regarding Claim 11, Sander teaches the shot blaster (Fig. 1) wherein said at least one first vent (87) is an indirect vent (Fig. 3), said at least one second vent (200) is a direct vent (Fig. 3), and said housing (35) comprises a liner (91) between said blast wheel (65) and said at least one second vent (200).  
Regarding Claim 12, Sander teaches the shot blaster (Fig. 1) wherein said at least one first vent (45) is a direct vent (Fig. 3) and said at least one second vent (200) is a direct vent, and wherein said housing further comprises a liner (91), said blast wheel (65) positioned on a first side of the liner (91) and said at least one first vent (45) and said at least one second vent (200) positioned on a second side of the liner (91; Fig. 3).

Claims 2 and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sander (U.S. Patent No. 5,231,805) in view of GB 920,488A herein referred to as “GB920”.
Regarding Claim 2, Sander teaches all of the elements as discussed in claim 1 above.
Sander does not explicitly teach a shot blaster further comprising a fan mounted outside of the interior chamber and directed to create airflow across the exterior surface of the mounting plate and around the bearing to dissipate heat from the interior of the chamber.  
GB920, however, teaches a shot blaster (Fig. 1) further comprising a fan (cooling fan, 51) mounted outside of the interior chamber (32) and directed to create airflow across the exterior surface of the mounting plate (40) and around the bearing (58) to dissipate heat from the interior of the chamber (32; Page 3, Lines, 90 – 96; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shot blaster of Sander to further include a fan mounted outside of the interior chamber and directed to create airflow across the exterior surface of the mounting plate and around the bearing to dissipate heat from the interior of the chamber, as taught by GB920, to provide cooling to the system, thus avoiding damage to the blaster.
Regarding Claim 5, Sander teaches all of the elements as discussed in claim 1 above.
Sander does not teach the shot blaster further comprising a fan having a suction side and a discharge side, the suction side facing toward the at least one first vent.
GB920, however, teaches a shot blaster (Fig. 1) further comprising a fan (51) having a suction side (at air in, 53; Fig. 2) and a discharge side (at exhaust; Fig. 2), the suction side facing toward the at least one first vent (ports, 52).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shot blaster of Sander to further include a fan having a suction side and a discharge side, the suction side facing toward the at least one first vent, as taught by GB920, to provide cooling to the system, thus avoiding damage to the blaster.
Regarding Claim 6, Sander teaches all of the elements as discussed in claim 1 above.
Sander does not teach the shot blaster further comprising a fan having a suction side and a discharge side, the discharge side facing toward the at least one first vent (ports, 52).
GB920, however, teaches the shot blaster further comprising a fan (51) having a suction side (at air in, 53; Fig. 2) and a discharge side (at exhaust; Fig. 2), the discharge side (Fig. 2) facing toward the at least one first vent (ports, 52).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shot blaster of Sander to further include a fan having a suction side and a discharge side, the discharge side facing toward the at least one first vent, as taught by GB920, to provide cooling to the system, thus avoiding damage to the blaster.
Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive, therefore the rejection is maintained.
Applicant is arguing a brace, 5 which has not been set out in the non-final rejection dated July 28, 2022, therefore Applicant’s arguments are moot as Examiner has identified the wall of Sanders (Annotated Fig. 3) providing a vent through the wall to dissipate the hear in the chamber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723